Citation Nr: 1212995	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-43 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for chronic sinusitis, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the 30 percent disability rating for the Veteran's chronic sinusitis. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis has not resulted in chronic osteomyelitis, nor is it near-constant with purulent discharge or crusting despite repeated surgeries.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's sinusitis disability is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the Veteran's sinusitis disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6513 (2011).

2.  The criteria for referral of the Veteran's sinusitis disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires VA to notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied in the instant case.  The October 2009 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from federal agencies, including records kept by VA Medical Centers and the Social Security Administration.  With respect to private treatment records, the October 2009 letter informed the Veteran that VA would make reasonable efforts to obtain relevant records not held by any federal agency.  Included with the letter was a copy of VA Form 21-4142, Authorization and Consent to Release Information, and the Veteran was asked to complete this release so that VA could obtain private treatment records on his behalf.  The October 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including VA examination reports and VA medical center treatment records.  

The Veteran was provided with VA examinations in October 2009 and December 2010.  The reports of these examinations indicate that the examiner reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has not requested a hearing before a Veterans Law Judge.  Accordingly, the Board will proceed to a decision. 

Schedular Analysis of Chronic Sinusitis

The Veteran contends that his service-connected sinusitis is more severely disabling than the current 30 percent evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Veteran's sinusitis disability is rated under Diagnostic Codes 6510-6513.  Diagnostic Code 6510 applies to chronic pansinusitis; Diagnostic Code 6513 applies to chronic maxillary sinusitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. See 38 C.F.R. § 4.27 (2011).  The General Rating Formula for Sinusitis is applicable to both of these Diagnostic Codes, and it provides the following criteria for a 50 percent rating, which is the highest evaluation available for a sinusitis disability:

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).

The above criteria includes the use of both conjunctive and disjunctive language.  In this regard, the Board notes that the later half of the criteria indicates that a 50 percent rating is warranted for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, "and" purulent discharge or crusting after repeated surgeries.  In essence, the Board finds that, if the first portion of that half of the criteria is met, the second portion must be met as well to warrant a 50 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive and in a statutory provision meant that all of the conditions listed in the provision must be met); see also See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes-"insulin, restricted diet, and regulation of activities"-meant that entitlement to that rating required all three criteria to be met.)

Turning to the facts in the instant case, at the Veteran's October 2009 examination, the Veteran indicated that he "was supposed to have sinus surgery" in 1953, but the surgery was cancelled; the Veteran reported no other history of hospitalization, surgery, or osteomyelitis.  The Veteran's sinusitis had been confirmed by x-ray examination, but he had no history of incapacitating episodes.  The Veteran reported having approximately four annual 7-14 day non-incapacitating episodes with headache, fever, purulent drainage, and sinus pain.  The examiner noted that the Veteran had no visits to the emergency department in the preceding year for sinusitis.  The Veteran complained at the examination of purulent nasal discharge, sinus pain, sinus tenderness, and fever.  The Veteran had no fever at the time of the examination.  The examiner noted that the Veteran complained of tenderness in the maxillary sinus, but noted no evidence of current disease.  No abnormality of the soft palate was noted, and the Veteran showed no signs of nasal obstruction.  A November 2009 computed tomography (CT) scan noted that the Veteran's right maxillary sinus showed mucosal thickening consistent with chronic sinusitis.  

A December 2009 treatment record indicates that the Veteran complained of sinus congestion that had begun approximately one week earlier, and the clinician provided the Veteran with medication.  A few weeks later, the Veteran reported that his sinus symptoms had resolved.

A February 2010 treatment note indicates that the Veteran complained of right-sided nasal drainage and chronic sinus infections.  The clinician noted that the Veteran had not been on a prolonged course of antibiotics to treat his chronic sinusitis, and the clinician prescribed the Veteran with such a regimen.  The examiner noted that if the Veteran failed the anti-inflammatory antibiotic regimen or desired endoscopic sinus surgery, he could return for further evaluation.

The Veteran stated in May 2010 that he had "chronic headaches, pain, and tenderness and purulent discharge and crusting."  He stated that his doctors thought that he needed sinus surgery, but the Veteran did not wish to have it.

A December 2010 VA clinical treatment note indicates that the Veteran's November 2009 CT scan was clear with no evidence of significant sinus disease.  The Veteran denied any facial pressure or pain at that time.  The clinician found no evidence of sinus disease upon examination but noted that the Veteran complained of nasal drainage.  A January 2011 CT scan demonstrated that the Veteran had chronic right maxillary sinusitis with intrasinus calcification.  

A May 2011 VA clinical treatment note indicates that the Veteran stated that his symptoms were mildly improved.  The clinician noted that the Veteran's January 2011 CT scan showed "very mild" right maxillary sinus disease with no significant fluid collection and no ethmoid or left-sided disease.  Upon physical examination, the clinician noted no significant purulence or drainage.  The clinician characterized the examination as normal.  The clinician stated that the Veteran's symptoms were only moderately controlled with medical therapy, but a review of the Veteran's January 2011 CT scan demonstrated that surgical intervention was not necessary.  The Veteran agreed that he did not wish to pursue surgery.

The Veteran received an additional VA examination in December 2011.  The examiner noted that the Veteran had never undergone sinus surgery.  The examiner noted the findings that the Veteran's sinusitis was only moderately controlled with current medical therapy; there was no indication, however, for surgical intervention.  The Veteran had been treated for the past 12 months with antibiotics.  The examiner noted that the Veteran had near-constant sinusitis that resulted in daily discomfort, headaches, pain, and tenderness of the affected sinus.  Purulent discharge or crusting was not noted.  The examiner noted that the Veteran had experienced no incapacitating or non-incapacitating episodes of sinusitis in the preceding 12-months.  The Veteran had never undergone sinus surgery.  

Applying the pertinent rating criteria to the facts in the instant case, the Board notes that a 50 percent rating for the Veteran's sinusitis is unwarranted.  The Veteran has not undergone radical sinus surgery with chronic osteomyelitis, nor has he undergone any other sinus surgeries.  While the December 2011 examiner noted that the Veteran experienced near-constant sinusitis with headaches, pain, and tenderness of the affected sinus, no purulent discharge or crusting was noted.  No purulent discharge was observed at the October 2009 VA examination, nor was it noted by November 2010 and May 2011 VA clinicians.  Even if the Veteran had ever exhibited each of these symptoms, the Veteran has never undergone a single sinus surgery, much less the "repeated" surgeries that is required by the latter portion of the criteria for a 50 percent evaluation.  The Board finds that the Veteran's symptoms do not nearly approximate those associated with a 50 percent evaluation.  Thus, a 50 percent evaluation for the Veteran's sinusitis is denied.

In rendering this decision, the Board has considered the lay evidence that the Veteran has offered in support of his claim.  The Veteran, as a lay person, is competent to note that he has experienced symptoms associated with his sinus condition, including headaches, pain, tenderness, and discharge.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  While the Board accepts the Veteran's contentions as to his symptoms, as noted above, the 50 percent rating for sinusitis requires that the near constant sinusitis be accompanied by purulent discharge or crusting.  As discussed, however, numerous examinations have been performed wherein no purulent discharge or crusting was observed.  While the Veteran may experience recurrent drainage and discharge as he has reported, the weight of the evidence is against finding that he experienced discharge or crusting of the severity and frequency contemplated by a 50 percent rating.  Furthermore, the Veteran has never alleged that he has undergone sinus surgery, thus a 50 percent rating under the General Rating Formula for Sinusitis is unwarranted.  In this regard, the Board recognizes that the possibility of surgery has been suggested in the past; however, his treatment records also reflect that it was ultimately determined that surgical intervention was not necessary.

In short, the Board concludes that the preponderance of the evidence is against granting an increased evaluation for his service-connected sinusitis.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability was compensable to a degree greater than 30 percent.  He is accordingly not entitled to receive a "staged" rating.  Hart, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for chronic sinusitis, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 30 percent evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In the Veteran's October 2009 examination, the examiner noted that the Veteran retired at the age of 65 as a result of eligibility because of age or duration of work.  The Veteran's December 2011 examiner opined that the Veteran's condition had no impact on his ability to work.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 30 percent for chronic sinusitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


